DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the lambda target value for the first control loop is specified by the lambda target value pilot control, and the lambda target value pilot control is set up to convert the initial value for the lambda target value into a fictitious fill level using a second system model identical to the first system model, to compare the fictitious fill level to a target value for a target fill level outputted by a target value generator, 102241958.12U.S. Pat. App. Ser. No. 16/722,502 Attorney Docket No. BOSC.P11844US/1001106047 Office Action of March 17, 2021 and to iteratively change the lambda target value as a function of the result of the comparison if the result of the comparison shows a difference between the target value for the target fill level and the fictitious fill level that is greater than a specified measure, and not to change the lambda target value if the result of the comparison shows no difference between the target value for the target fill level and the fictitious fill level.” in claim 17; “wherein the exhaust gas component is oxygen, and in the first control loop, a lambda control takes place in which the signal of the first exhaust gas probe is processed a102241958.13U.S. Pat. App. Ser. No. 16/722,502Office Action of March 17, 2021s a lambda actual value, and the lambda target value is formed in a second control loop, a fill level control deviation being formed as deviation of the 
The closest prior art of record is Akihisa et al. (US 2011/0005207). Akihisa et al. (Akihisa) discloses a device for filling a storage of a catalytic converter. (See Akihisa, Paragraph [0104]). However, Akihisa fails to teach or fairly suggest, alone or in combination, “wherein the lambda target value for the first control loop is specified by the lambda target value pilot control, and the lambda target value pilot control is set up to convert the initial value for the lambda target value into a fictitious fill level using a second system model identical to the first system model, to compare the fictitious fill level to a target value for a target fill level outputted by a target value generator, 102241958.12U.S. Pat. App. Ser. No. 16/722,502 Attorney Docket No. BOSC.P11844US/1001106047 Office Action of March 17, 2021 and to iteratively change the lambda target value as a function of the result of the comparison if the result of the comparison shows a difference between the target value for the target fill level and the fictitious fill level that is greater than a specified measure, and not to change the lambda target value if the result of the comparison shows no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.